Citation Nr: 1431061	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-05 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma of the left neck due to herbicide exposure.

2.  Entitlement to service connection for skin cancer due to sun exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1962 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2009 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In April 2014, new evidence, consisting of photographs of the Veteran's forehead, neck, and ear was submitted directly to the Board.  In February 2013, the Veteran submitted a waiver of initial AOJ review of any new evidence submitted to the Board at a later date.  The Board will therefore consider this evidence below.  38 C.F.R. § 20.1304(c) (2013).  

The issue of entitlement to service connection for skin cancer due to sun exposure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served at Udorn Royal Thai Air Force Base from July 1966 to September 1967 with duties near the base perimeter; exposure to herbicides is conceded.

2.  The preponderance of the evidence is against a finding that the Veteran's squamous cell carcinoma of the left neck is due to his in-service herbicide exposure. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for squamous cell carcinoma of the left neck have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Remand Compliance

This appeal involves a January 2012 Board remand for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008), citing Dyment v. West, 13 Vet. App. 141, 146-147 (1999).  

With respect to the issue of entitlement to service connection for squamous cell carcinoma due to herbicide exposure, the Board finds that the RO substantially complied with the Board's January 2012 remand instructions.  In February 2012, the Veteran was contacted by letter and asked to assist VA in obtaining additional pertinent private treatment records not of record.  VA subsequently obtained and associated private and VA treatment records with the claims file.  In addition, the instruction to schedule the Veteran for a VA examination to evaluate his squamous cell carcinoma of the left neck and provide an opinion as to its etiology was completed in March 2012.  As will be discussed below, the Board finds that the March 2012 examination report is adequate for purposes of evaluating the Veteran's service connection claim.  Thus, the Board finds that there has been substantial compliance with the January 2012 remand instructions. 

II.  The Veterans Claims Assistance Act of 2000

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is warranted.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  The VCAA applies to the instant claim. 

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 
 
In the instant case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2009.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran of how ratings and effective dates are assigned. 
 
VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service and VA treatment records and associated them with his claims file.  In addition, VA afforded the Veteran an adequate examination and obtained an adequate expert opinion in March 2012.  The examiner considered the relevant history of the Veteran's condition, provided a detailed description of that condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure the examination is adequate).
 
As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. §3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

III.  Merits of the Claim

The Veteran contends that his squamous cell carcinoma of the left neck is related to exposure to herbicides while serving in Thailand.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a) (2013).  To establish entitlement to service-connection, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  To make this determination, the Board must consider all the evidence of record and make appropriate determinations of competency, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board recognizes that lay evidence concerning onset and a history of symptoms during or after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

A Veteran is presumed exposed to herbicides if he served in Vietnam during the period from January 9, 1962, to May 7, 1975.  Service in Vietnam includes visitation to that country during the applicable period.  38 C.F.R. § 3.307(a)(6)(iii).  The service departments and VA have acknowledged that herbicides, including Agent Orange, were used at Royal Thai Air Force Bases (RTAFBs) to keep vegetation back from the perimeters of the facilities, to facilitate security and other operations.  If a service member's duties took him near the areas where spraying took place, VA has determined that exposure to herbicides must be conceded on a direct/facts found basis.  VA Adjudication Manual M21-1 MR, IV.ii.2.C.10.q.

If a Veteran was exposed to an herbicide agent during active military service, he or she is thereby entitled to a presumption of service connection for certain disorders listed under 38 C.F.R. § 3.309(e).  These diseases are chloracne; type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; hairy-cell leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy (defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset); porphyria cutanea tarda; prostate cancer; respiratory cancers; AL amyloidosis, and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption provision, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Court of Appeals for Veterans Claims has specifically held that the provisions of Combee are applicable in cases involving herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  

In the present case, the medical evidence of record reflects that the Veteran was first diagnosed with squamous cell carcinoma of the left neck in December 2008 and received treatment through June 2009, during the pendency of this appeal.  The Veteran's service treatment records are absent of any complaints of or treatment for squamous cell carcinoma or other skin disease.  Indeed, the first evidence of squamous cell carcinoma of the neck was more than 35 years after the Veteran's discharge from duty. 

The lack of time between service discharge and onset of disability does not in and of itself preclude establishing service connection for this disability, if the competent evidence shows that the disability is related to an in-service event such as the Veteran's in-service herbicide exposure.  See id.  In that regard, service personnel records indicate that the Veteran was assigned to the Civil Engineering Squadron at Udorn RTAFB, Thailand from July 1966 through September 1967 as a Maintenance and Control Specialist, Heavy Equipment Technician, and Construction Equipment Supervisor.  Personnel records additionally indicate that his duties included supervision of operation of the maintenance, repair, and construction of base facilities.  The Board therefore finds that during active duty the Veteran was regularly present in areas subject to spraying of herbicide agents at a RTAFB, and has established likely exposure to those herbicides.  

As discussed above, 38 C.F.R. § 3.309(e) provides that certain diseases may be presumed to be related to exposure to herbicides; the Veteran's squamous cell carcinoma, however, is not included in the listed diseases associated with exposure to an herbicide agent.  See 38 C.F.R. § 3.309(e).  Therefore, the Veteran's disability may not be presumed to be related to herbicide exposure.  However, service connection based on direct causation may still be established pursuant to Combee, 34 F.3d at 1042.  

Turning to the issue of a causal relationship, the competent and probative evidence demonstrates that the Veteran's squamous cell carcinoma of the left neck is not related to his in-service herbicide exposure.  The Veteran was afforded a VA examination in March 2012.  The examiner reviewed the Veteran's claims file, including private and VA treatment records, and conducted a physical examination of the Veteran.  Upon review of the evidence of record, the examiner opined that it is less likely as not that the Veteran's squamous cell carcinoma of the left neck was caused or a result of exposure to herbicides.  Indeed, the examiner noted that squamous cell carcinoma is not known to be associated as an Agent Orange problem, and further opined that it is at least as likely as not that the Veteran's squamous cell carcinoma was caused by or a result of sun exposure.  In support of his opinions, the examiner stated the following:  

Sun exposure is one of the most significant risk factors for squamous cell carcinoma.  Sun exposure, especially over a lifetime, greatly increases the amount of ultraviolet (UV) radiation your skin gets.  It's thought that those UV rays damage DNA and cause squamous cell carcinoma. . . .

It is not likely that sun exposure for less than a year while in Vietnam (or for his brief military career) contributed or aggravated his skin cancer over a lifetime of sun exposure after the military.  It is very common to find men with skin cancers on neck and face after 60 years of age which comprise the majority of a Dermatologist practice in the after 60 age group, with or without military service.  Although we do attribute skin cancers to the sun, there is no reason to conclude that exposure in the military aggravated or contributed to his skin cancers after age 60.  It is a lifetime exposure to the sun that causes skin cancer and this Veteran was only in the service for a brief period of his life (percentages much less than 50%).  Therefore, it is reasonable to conclude that sun exposure causes skin cancers but unreasonable to conclude that military service contributed to the majority of sun exposure.

The Board finds that the March 2012 examiner's opinion on the issue of nexus is entitled to great weight, as he specifically considered the history of the Veteran's disability and provided a detailed rationale in support of the conclusions reached.  Nieves-Rodriguez, 22 Vet. App. at 304.  Though the examiner incorrectly referred to the Veteran's service as having been in Vietnam as opposed to Thailand, the examiner fully considered the Veteran's exposure to herbicides, and thus the Board finds that such error is not relevant to the issue of nexus and does not render the opinion inadequate.  

To the extent that the Veteran has provided a nexus opinion, stating that his squamous cell carcinoma is related to herbicide exposure, the Board finds that he lacks the competency to opine on such matters.  The Board observes that laypersons are competent to testify to visible or otherwise observable symptoms of a disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, in this case, the Veteran's statements that his squamous cell carcinoma is due to his exposure to herbicides relates to an etiological question requiring specialized training in medical matters, unlike testimony as to a simple disability such as a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis.)  Specifically, the evidence does not show that he has specialized medical knowledge or training.  Therefore, the Board finds that there is no probative value to any such nexus opinion offered by the Veteran.  

As there is no medical or other credible evidence directly linking the Veteran's squamous cell carcinoma of the left neck to his in-service herbicide exposure, and the competent medical opinion of record is against the Veteran's claim, the Board concludes that the preponderance of the evidence is against granting service connection.  In reaching its conclusion, the Board had considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for squamous cell carcinoma of the left neck due to herbicide exposure is denied. 


REMAND

Remand is necessary so as to afford the Veteran a VA examination with respect to his claim of entitlement to service connection for skin cancer due to sun exposure. 

In its January 2012 Remand, the Board found that the Veteran filed two distinct claims for entitlement to service connection: (1) a claim of service connection for squamous cell carcinoma of the left neck as a result of exposure to herbicides, as adjudicated above; and (2) a claim of service connection for skin cancer due to sun exposure.  In its remand instructions, the Board requested that the Veteran be provided with a VA examination and that the examiner specifically opine on whether, based on the medical evidence of record, it can be concluded with a reasonable degree of medical certainty, that the Veteran has skin cancer, to not include squamous cell carcinoma of the neck, and, if so, whether it is at least as likely as not that such skin cancer is due to the Veteran's in-service sun exposure.  

The March 2012 VA examination report does not adequately address this matter.  In rendering his opinion, the VA examiner limited his discussion to the Veteran's squamous cell carcinoma of the neck, and did not address the Veteran's other separate and distinct skin cancer diagnoses.  Indeed, VA and private treatment records associated with the claims file reveal that the Veteran has been diagnosed with skin conditions to include seborrheic keratosis, basal cell carcinoma, and actinic keratosis, and has had several skin lesions removed from her neck, forehead, back, arms, and abdominal wall.  The examiner did not provide a discussion of or otherwise indicate that she considered the Veteran's history of skin cancer, other than his squamous cell carcinoma of the left neck, and failed to render an opinion as to the nature and etiology of such skin cancer.  Thus, on remand, the Veteran must be afforded an adequate examination and opinion.  Stegall, 11 Vet. App. 268. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records from August 2012 to the present. 

2.  After completing the above development, schedule the Veteran for a VA examination with the March 2012 VA examiner (or suitable substitute if that examiner is unavailable) in order to determine the nature and etiology of any skin cancers other than squamous cell carcinoma of the neck.  The claims file, including a copy of this Remand and all relevant Virtual VA records, must be provided to the examiner for review in conjunction with the examination.  

Following interview of the Veteran as to the history of his claimed skin cancer, the examiner is asked to accomplish the following:

(a)  Identify any diagnoses of skin cancer or skin disabilities that the Veteran has during the appeal period of July 2008 to the present;

(b)  If the Veteran has a skin cancer or other skin disability diagnosis, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that such disability is due to the Veteran's military service, to specifically include in-service sun exposure.

The examiner should provide a complete rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

3.  After ensuring that the requested actions are completed, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


